

	

		II

		109th CONGRESS

		1st Session

		S. 1984

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Bayh (for himself

			 and Mr. Voinovich) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To safeguard the national security and economic health of

		  the United States by improving the management, coordination, and effectiveness

		  of domestic and international intellectual property rights enforcement, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the The

			 Intellectual Property Rights Enforcement Act.

		2.FindingsThe Congress makes the following

			 findings:

			(1)Funds generated

			 from intellectual property theft have financed acts of terrorism.

			(2)Terrorist groups

			 have advocated the sale of counterfeit goods to finance their

			 activities.

			(3)Counterfeit

			 medicines and automobile and aviation parts have resulted in serious health

			 problems and death.

			(4)The greatest

			 economic assets of the United States are its innovators, entrepreneurs, and

			 workers.

			(5)Counterfeiting

			 and piracy costs United States businesses, authors, and artists hundreds of

			 billions of dollars annually.

			(6)Counterfeiting

			 and piracy has resulted in the loss of hundreds of thousands of American

			 jobs.

			(7)The World Customs

			 Organization estimates that up to 7 percent of global trade is in counterfeit

			 goods.

			(8)The World Customs

			 Organization estimates that global trade in counterfeit and pirated goods has

			 increased from $5,500,000,000 to more than $600,000,000,000 annually.

			(9)The domestic and

			 international efforts of the United States to curb intellectual property theft

			 have largely been ineffective.

			(10)The efforts to

			 enforce intellectual property rights should be elevated to the same level as

			 the efforts of the United States to combat other crimes, including money

			 laundering.

			(11)The domestic and

			 international efforts of the United States to combat money laundering serves as

			 a useful model for strengthening domestic and international intellectual

			 property rights enforcement.

			(12)The Financial

			 Crimes Enforcement Network (FinCEN) represents a key effort by the United

			 States to combat money laundering and other financial crimes.

			(13)FinCEN has

			 effectively enhanced the exchange of information relating to money laundering

			 and terrorist financing, both domestically and internationally.

			(14)FinCEN combats

			 money laundering internationally by partnering with other enforcement-minded

			 countries through the Financial Action Task Force (FATF) and Egmont.

			(15)FATF members

			 have established effective standards that they collectively agree to implement

			 and against which they agree to be assessed through peer review.

			(16)The success of

			 intellectual property rights enforcement requires that United States Government

			 agencies form an effective network to share information for the purpose of

			 enhancing the enforcement capabilities of each agency.

			(17)The success of

			 intellectual property enforcement requires that a network of government

			 agencies work closely with Federal, State, and local law enforcement.

			(18)The success of

			 international intellectual property rights enforcement requires that the United

			 States partner with other countries that also suffer from extensive

			 intellectual property theft.

			(19)The success of

			 international intellectual property rights enforcement requires that the United

			 States share intelligence within an effective international task force of

			 countries that are dedicated to achieving results in the fight against

			 intellectual property theft.

			(20)The success of

			 international intellectual property rights enforcement will be enhanced if the

			 United States and other reliable international partners engage in joint

			 enforcement operations.

			(21)An effective

			 exchange of intelligence domestically and internationally will enhance the

			 ability of the United States Trade Representative to enforce violations of

			 trade agreements.

			(22)The success of

			 domestic and international intellectual property rights enforcement requires an

			 effective partnership between the public and private sector, and other

			 interested groups.

			3.The Intellectual

			 Property Enforcement Network

			(a)Establishment

				(1)In

			 generalThere is established the Intellectual Property

			 Enforcement Network (in this section referred to as the

			 Network).

				(2)MembershipThe

			 Network shall consist of the following officials:

					(A)The Deputy

			 Director for Management of the Office of Management and Budget (OMB), who shall

			 serve as the chairperson of the Network.

					(B)The Deputy

			 Attorney General.

					(C)The Deputy

			 Secretary for Homeland Security.

					(D)The Under

			 Secretary of Treasury for Terrorism and Financial Intelligence.

					(E)The Under

			 Secretary of Commerce for Intellectual Property and Director of the United

			 States Patent and Trademark Office.

					(F)The Deputy

			 Secretary of State.

					(G)The Deputy United

			 States Trade Representative.

					(H)The Under

			 Secretary of Commerce for International Trade.

					(I)The Deputy

			 Director of the Central Intelligence Agency.

					(J)The Coordinator

			 for Intellectual Property Enforcement.

					(K)Such other

			 officials as the members of the Network shall consider necessary and

			 appropriate.

					(b)Organization

				(1)MeetingsThe

			 Network shall meet at least once every 6 months to approve the ongoing

			 operations of the Network, to provide overall direction, to approve the report

			 referred to in subsection (h), and to approve the budget referred to in

			 paragraph (2)(B)(ii).

				(2)Coordinator

					(A)In

			 generalThe day-to-day functions of the Network shall be carried

			 out by a Coordinator for Intellectual Property Enforcement (in this Act

			 referred to as the Coordinator) who shall be appointed by the

			 President.

					(B)Other

			 responsibilitiesIn addition to the responsibilities described in

			 subparagraph (A), the Coordinator shall be responsible for the

			 following:

						(i)Developing for

			 each fiscal year, with the advice of the officials of the Network and any other

			 departments and agencies with responsibilities for intellectual property rights

			 protection and intellectual property law enforcement, a budget proposal to

			 implement the policies, objectives, and priorities described in subsection

			 (c).

						(ii)Drafting and

			 transmitting to the President and the Congress the report referenced in

			 subsection (h).

						(c)DutiesThe

			 Network established under subsection (a) shall be responsible for the

			 following:

				(1)Establishing

			 policies, objectives, and priorities concerning international intellectual

			 property protection and intellectual property law enforcement. The policies,

			 objectives, and priorities shall include—

					(A)eliminating

			 counterfeit and pirated goods from the international supply chain;

					(B)identifying

			 individuals, companies, banks, and other entities involved in the financing,

			 production, trafficking, and sale of counterfeit and pirated goods;

					(C)arresting and

			 prosecuting persons who are knowingly involved in the financing, production,

			 trafficking, and sale of counterfeit and pirated goods;

					(D)disrupting and

			 shutting down counterfeit and piracy networks;

					(E)reducing the

			 number of countries that fail to enforce laws that prevent the financing,

			 production, trafficking, and sale of counterfeit and pirated goods; and

					(F)establishing

			 international standards for effective intellectual property protection and

			 enforcement.

					(2)Protecting United

			 States intellectual property rights overseas, including—

					(A)working with

			 similar networks in foreign countries to create a small and effective

			 international intellectual property enforcement task force (in this Act

			 referred to as the international task force);

					(B)ensuring the

			 international task force described in subparagraph (A) consists of networks in

			 countries that—

						(i)have intellectual

			 property theft problems that are similar to those of the United States;

						(ii)have adequate

			 and effective laws protecting copyrights, trademarks, and patents;

						(iii)have legal

			 regimes that permit enforcement, and are taking a serious approach to

			 enforcement, including a track record of arresting and prosecuting intellectual

			 property criminals;

						(iv)have officials

			 who have ex-officio authority to seize, inspect, and destroy pirated and

			 counterfeit goods at ports of entry (or are working toward providing their

			 officials with the authority);

						(v)have officials

			 who can order the seizure of pirated and counterfeit goods (or are working

			 toward providing their officials with the authority);

						(vi)have laws in

			 place that permit officials to seize property used to produce pirated and

			 counterfeit goods (or are working toward providing their officials with the

			 authority);

						(vii)are not on the

			 Priority Watch List issued by the United States Trade Representative under the

			 Trade Act of 1974; and

						(viii)have met

			 additional standards to be established by the international task force.

						(C)exchanging

			 intelligence with networks in the international task force relating to

			 individuals and entities involved in financing, production, trafficking, and

			 sale of pirated and counterfeit goods;

					(D)utilizing the

			 intelligence to conduct enforcement activities in cooperation with the networks

			 of other countries in the international task force; and

					(E)building a formal

			 process for consulting with companies, industry associations, labor unions, and

			 other interested groups in the countries that have networks in the

			 international task force.

					(3)Coordinating and

			 overseeing implementation by agencies with responsibility for intellectual

			 property protection and intellectual property law enforcement of the policies,

			 objectives, and priorities described in paragraph (1) and the fulfillment of

			 the responsibilities assigned to such agencies to complete the actions

			 described in paragraph (2).

				(d)Staff

				(1)In

			 generalThe Coordinator shall, in consultation with affected

			 agencies, appoint, and fix the compensation of, such officers and employees of

			 the Network as may be necessary to carry out the functions of the Network and

			 may request the temporary assignment of personnel from any department or

			 agency.

				(2)Assignment and

			 cooperation of other Federal employeesEach member of the Network

			 listed in subsection (a) shall designate personnel from their department or

			 agency to work with the Network and shall ensure that all units in their

			 agencies that have responsibility for intellectual property enforcement provide

			 information and personnel to the Network in order for the Network to achieve

			 the priorities, objectives, and policies described in subsection (c)(1).

				(3)Central

			 intelligence agency information and personnelThe Deputy Director

			 of the Central Intelligence Agency shall—

					(A)provide

			 information to members and employees of the Network with appropriate security

			 clearance; and

					(B)assign employees

			 of the Central Intelligence Agency to work on achieving the priorities,

			 objectives, and policies described in subsection (c).

					(e)Responsibility

			 of Agencies Represented in the NetworkThe agencies in the

			 Network shall take the following actions:

				(1)Share amongst

			 themselves the information they collect to increase the intelligence and

			 effectiveness of law enforcement with respect to intellectual property

			 rights.

				(2)Coordinate civil

			 and criminal actions with respect to persons who violate intellectual property

			 rights.

				(3)Utilize

			 information collected domestically, and from other countries in the

			 international task force, to—

					(A)investigate,

			 arrest, and prosecute entities and individuals involved in financing,

			 producing, trafficking, and selling counterfeit and pirated goods;

					(B)aid the United

			 States Bureau of Customs and Border Protection and other agencies in

			 identifying, seizing, and destroying counterfeit and pirated goods;

					(C)aid the United

			 States Trade Representative in bringing cases in the World Trade Organization

			 against countries with a poor record of enforcing World Trade Organization

			 intellectual property rules; and

					(D)aid the United

			 States Trade Representative in bringing cases under the dispute settlement

			 procedures of free trade agreements.

					(4)Establish a

			 formal process for working with State and local government agencies to

			 investigate, arrest, and prosecute entities and individuals involved in the

			 financing, production, trafficking, and sale of counterfeit and pirated

			 goods.

				(5)Establish a

			 formal process for consulting with companies, their designated representatives,

			 and industry associations to strengthen enforcement.

				(6)Establish a

			 formal process for consulting with labor unions, writers and artists (and their

			 organizations and unions), and other interested persons and groups that suffer

			 from counterfeiting and piracy.

				(f)Consultation

			 RequiredThe members of the Network shall consult with the

			 Register of Copyrights on law enforcement matters relating to copyright and

			 related rights and matters.

			(g)Priority in

			 International TalksConsidering the threat that counterfeit and

			 pirated goods pose to the economic health and national security of the United

			 States, the President and relevant agency officers, when meeting with foreign

			 countries described in subsection (c)(2)(B), should—

				(1)stress the

			 importance of establishing the international task force described in subsection

			 (c)(2)(A);

				(2)strongly

			 encourage countries to participate in the international task force; and

				(3)strongly

			 encourage countries participating in the international task force to cooperate

			 with the United States in ensuring the success of the international task

			 force.

				(h)Report

				(1)In

			 generalThe Director of the Office of Management and Budget and

			 the Coordinator shall report annually on the Network’s enforcement and

			 coordination activities to the President, and to the Committees on Homeland

			 Security and Governmental Affairs and Appropriations of the Senate, and the

			 Committees on Government Reform and Appropriations of the House of

			 Representatives.

				(2)ContentsThe

			 report required by this subsection shall include the following

			 information:

					(A)The progress made

			 toward establishing an international task force described in subsection

			 (c)(2).

					(B)The progress made

			 in working with foreign networks in the international task force to

			 investigate, arrest, and prosecute entities and individuals involved in the

			 financing, production, trafficking, and sale of counterfeit and pirated

			 goods.

					(C)The manner in

			 which the agencies that are members of the Network are working together and

			 sharing information to strengthen intellectual property enforcement.

					(D)For each foreign

			 network admitted or denied entry into the international task force, the

			 rationale for admitting or denying entry to that network, including reasons for

			 admitting networks from those countries that are currently on the Watch List

			 issued by the United States Trade Representative.

					(E)The successes and

			 challenges in sharing intelligence with countries in the international task

			 force.

					(F)The progress of

			 the United States Trade Representative in bringing cases in the World Trade

			 Organization against countries with a poor record of enforcing World Trade

			 Organization intellectual property rules.

					(G)The progress made

			 in establishing and improving the formal process described in subsection

			 (e)(4).

					(H)The progress made

			 in establishing and improving the formal process described in subsection

			 (e)(5).

					(I)The progress made

			 in establishing and improving the formal process described in subsection

			 (e)(6).

					(i)Government

			 Accountability Office ReportNot later than 1 year after the date

			 of enactment of this Act, the Comptroller General of the United States shall

			 complete a report and submit the report to the Congress on the progress made on

			 the items described in subsection (h).

			(j)Other

			 Intellectual Property ActivitiesIf other government intellectual

			 property initiatives include enforcement activities similar or identical to the

			 activities described in this Act, those activities should be consolidated into

			 the work of the Network in order to prevent duplication. Other activities that

			 may improve enforcement may continue outside of the Network, including capacity

			 building, outreach to countries that would not qualify for membership in the

			 international task force, and other bilateral and multilateral cooperative

			 efforts.

			4.National

			 intellectual property law enforcement coordination council repealSection 653 of the Treasury and General

			 Government Appropriations Act, 2000 (15 U.S.C. 1128) is repealed.

		

